DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/998,973 the examiner acknowledges the applicant's submission of the amendment dated 04/25/2022. At this point, claims 4, 34, 44, and 46 have been amended. Clams 5, 9-10, 13-30, 35-36, 38, and 42-43 were previously cancelled.. Claims 1-4, 6-8, 11-12, 31-34, 37, 39-41, and 44-46 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/25/2022, with respect to the 35 USC 101 rejection of claim 1 has been fully considered and are persuasive.  The 35 USC 101 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/25/2022, with respect to 35 USC 112 (b) rejection of claims 34 and 44 have been fully considered and are persuasive.  The 35 USC 112 (b) rejection of claims 34 and 44 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 102 rejection of claim(s) 1-4, 6, 8, 11-12, 31-33, 35-37, 39-41 and 46 and the 35 USC 103 rejection of claim(s) 44 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/25/2022, with respect to the 35 USC 102 rejection of claims 7 and 37 have been fully considered but they are not persuasive.
Applicant’s argument regarding claims 7 and 37:
The Office Action asserts that the "combined vector" taught by Volkovs is just "an intermediate result". However, it appears that the Office Action contradicts itself. If the Office Action intends to assert that the combined vector is only an intermediate result because the prediction has not been completed, the Office Action seems to imply that, there are following or subsequent prediction steps after the combining step and the provider machine learning model is formed by not only the combining step, but also together with the following prediction step(s). However, the above understanding is contrary to the examiner's conclusion for claim 1 that 
"the teaching of Volkovs - using the combined vector for prediction ("the latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u") - corresponds to "the exchange samples are able to be applied to the  machine learning by the acquirer" defined in claim 1" (i.e. taking the following or subsequent prediction operation(s) as a part of the acquirer machine learning model,  instead of the provider machine learning model). 
The above contradiction fundamentally proves that Volkovs does not teach or disclose two entities - the provider and the acquirer. That is, Volkovs teaches only an example predictive model, and fails to teach that the predictive model is, or can be, separately distributed in two different entities, so there is no data exchange nor a need for data exchange.
Applicant’s argument is not persuasive because in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “it appears that the Office Action contradicts itself. If the Office Action intends to assert that the combined vector is only an intermediate result because the prediction has not been completed, the Office Action seems to imply that, there are following or subsequent prediction steps after the combining step and the provider machine learning model is formed by not only the combining step, but also together with the following prediction step(s). … That is, Volkovs teaches only an example predictive model, and fails to teach that the predictive model is, or can be, separately distributed in two different entities, so there is no data exchange nor a need for data exchange”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Volkovs shows that the vectors are intermediate in paragraphs [0067] and [0075] because the combined vector of Volkovs is the intermediate results of the provider machine learning model with the item and user vectors being the output data samples input. The broadest reasonable interpretation of intermediate results of Volkos is where any result is in between any step and can be changed at any point. Volkovs shows the vector is intermediate by showing that the results can be changed through updates to learning. Also, Volkovs and newly applied art McMahon et al., (US PGPUB 2016/0048766 A1) teaches a data exchange where McMahon describes a data exchange through third party and underwriting sharing of data for training and augmenting of learning in paragraphs [0032] and [0041]) it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Volkovs and McMahon before him or her, to modify the teachings of Volkos to include the teachings of McMahon in order to incorporate third party information and thereby increase the accuracy of Volkovs by enabling the use of outside data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11-12, 31-34, 37, 39-41, and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 31, and 46, taking claim 31 as exemplary, all specify: “following steps are performed: a provider machine learning model obtaining step, for obtaining a provider machine learning model; for obtaining a provider machine learning model; … wherein the exchange samples are able to be applied to the machine learning by the acquirer.” Though the claims specify that the exchange samples are applied to the machine  learning by the acquirer, the claim does not specify what obtains the model and whether the acquirer actually obtains the machine learning “model.” It is unclear whether the acquirer obtains the machine learning model, or if the acquire acquires something else and the acquirer name is simply a placeholder. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purpose of this office action, the acquirer is broadly interpreted to obtain some aspect of machine learning.
Dependent claims 2-4, 6-8 11-12, 32-34, 37, 39-41, and 44-45 are rejected as containing the same indefinite subject matter of claims 1 and 31 upon which claims 2-4, 6-8 11-12, 32-34, 37, 39-41, and 44-45 depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 11-12, 31-34, 37, 39-41, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkovs et al., (US PGPUB 2017/0185894 A1, hereinafter Volkovs) in view of McMahon et al., (US PGPUB 2016/0048766 A1, hereinafter McMahon).
Regarding claims 1, 31, and 46, taking claim 31 as exemplary:
Volkovs shows:
“A computing device … with respect to machine learning … a provider machine learning model obtaining step, for obtaining a provider machine learning model;” (Paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The model for generating a predicted rating based on user and item vectors that are combined of Volkovs is the obtaining machine learning. The predictive model and  and the user and item vectors through neural networks are the provider model.) 
“comprising a storage component having a set of computer executable instructions stored therein, and a processor, wherein, when the set of the computer executable instructions is executed by the processor, following steps are performed:” (Paragraph [0091]: “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” – The computer processor for performing steps based on computer program code of Volkovs is the comprising a storage component having a set of computer executable instructions stored therein, and a processor, wherein, when the set of the computer executable instructions is executed by the processor, following steps are performed.)
“an output feature vector transformation step, for transforming output data samples to be provided … among data samples of the provider into corresponding output feature vectors respectively, using the provider machine learning model;” (Paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The user and item vectors are the provider transformed vectors.)
“and an … sample generation step, for combining the transformed output feature vectors with corresponding identifiers into exchange samples,” (Paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The combining of vectors of Volkovs is the and an sample generation step, for combining the transformed output feature vectors with corresponding identifiers into exchange samples.)
“wherein the … samples are able to be applied to the machine learning ....” (Paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The use of the combined vector for predicted rating for the predictive model of Volkovs is the samples are able to be applied to the machine learning.)
But Volkos does not appear to explicitly recite “for data exchange between a provider and an acquirer… output data samples to the acquirer … an exchange sample generation step … applied … by the acquirer.”
However, McMahon teaches “for data exchange between a provider and an acquirer… output data samples to the acquirer … an exchange sample generation step … applied … by the acquirer.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” – The use of third party information and underwriting parties to influence or augment results of ensemble models and for training of McMahone is the data exchange between a provider and an acquirer… output data samples to the acquirer … an exchange sample generation step … applied … by the acquirer because information is shared between two entities for use in a data model.)
Volkos and McMahon are analogous in the arts because both Volkos and McMahon describe training and developing machine learning models using vectors.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Volkos and McMahon before him or her, to modify the teachings of Volkos to include the teachings of McMahon in order to incorporate third party information and thereby increase the accuracy of Volkos by enabling the use of outside data.

Regarding claims 2, and 32, taking claim 32 as exemplary:
Volkovs and McMahon teaches the method and device of claims 1 and 31 as claimed and specified above.
And Volkovs shows:
“wherein the provider machine learning model obtaining step comprises: learning the provider machine learning model based on provider training samples from the provider,” (Paragraph [0005]: “Additionally, the neural network models that generate the latent vectors may be jointly trained using prior preference information to generate latent vectors for which the mathematical formula generates the preference information.” In paragraph [0060]: “Specifically, the training data store 265 contains a set of multiple data instances T, in which each data instance t corresponds to a user u′ and item v′ that have known ratings in rating matrix R. Specifically, the data instance t contains a triplet (d.sub.U(u′), d.sub.v(v′), R(u′,v′)) that includes user descriptors d.sub.U(u′) of user u′, item descriptors d.sub.v(v′) of item v′ that are both identified by the feature identification module 225, and the known rating value R(u′,v′) for the user and item. The relationship between users, as represented by the set of user descriptors, items, as represented by the set of item descriptors, and ratings can be learned from the collection of data instances in the training data store 265.” And in paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265. The machine-learned model can be represented as a function g(d.sub.U(u), d.sub.v(v); θ) that maps the user and item descriptors to the rating estimate S(u, v) for user u and item v. In general, the machine-learned model may be a parametric model in which one or more parameters θ specify the relationship between the set of user and item descriptors, and the rating for the user and item.” – The training based on provided descriptors of the training data store of Volkovs is the learning the provider machine learning model based on provider training samples from the provider.)
“wherein the provider machine learning model comprises at least one of a supervised machine learning model, an unsupervised machine learning model and a semi-supervised machine learning model.” (Paragraph [0005]: “Additionally, the neural network models that generate the latent vectors may be jointly trained using prior preference information to generate latent vectors for which the mathematical formula generates the preference information.” In paragraph [0060]: “Specifically, the training data store 265 contains a set of multiple data instances T, in which each data instance t corresponds to a user u′ and item v′ that have known ratings in rating matrix R. Specifically, the data instance t contains a triplet (d.sub.U(u′), d.sub.v(v′), R(u′,v′)) that includes user descriptors d.sub.U(u′) of user u′, item descriptors d.sub.v(v′) of item v′ that are both identified by the feature identification module 225, and the known rating value R(u′,v′) for the user and item. The relationship between users, as represented by the set of user descriptors, items, as represented by the set of item descriptors, and ratings can be learned from the collection of data instances in the training data store 265.” And in paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265. The machine-learned model can be represented as a function g(d.sub.U(u), d.sub.v(v); θ) that maps the user and item descriptors to the rating estimate S(u, v) for user u and item v. In general, the machine-learned model may be a parametric model in which one or more parameters θ specify the relationship between the set of user and item descriptors, and the rating for the user and item.” – The use of known descriptors and known relationships and ratings of Volkovs is the supervised learning model. Note that the claim is written in the alternative and not all elements (i.e. the unsupervised or semi-supervised models needs to be taught for teaching by the reference to be satisfied.))

Regarding claims 3, and 33, taking claim 33 as exemplary:
Volkovs and McMahon teaches the method and device of claims 2 and 32 as claimed and specified above.
And Volkovs shows:
“wherein the output data samples contain the provider training samples,” (Paragraph [0060]: “Specifically, the training data store 265 contains a set of multiple data instances T, in which each data instance t corresponds to a user u′ and item v′ that have known ratings in rating matrix R. Specifically, the data instance t contains a triplet (d.sub.U(u′), d.sub.v(v′), R(u′,v′)) that includes user descriptors d.sub.U(u′) of user u′, item descriptors d.sub.v(v′) of item v′ that are both identified by the feature identification module 225, and the known rating value R(u′,v′) for the user and item. The relationship between users, as represented by the set of user descriptors, items, as represented by the set of item descriptors, and ratings can be learned from the collection of data instances in the training data store 265.” In paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265.” In paragraph [0065]: “By using neural network models to generate the latent user vector and the latent item vector, the training module 230 can construct a predictive model that can incorporate various types of user and item information, such as user characteristics in the form of user content vectors, and item characteristics in the form of item content vectors, into the model for rating prediction.” In paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The descriptors and data instances in the training data store of Volkovs is the output data samples contain the provider training samples.)
“and in the output feature vector transformation step, for the provider training samples, the provider machine learning model which is being learned is used to transform the provider training sample into the corresponding output feature vector respectively.” (Paragraph [0060]: “Specifically, the training data store 265 contains a set of multiple data instances T, in which each data instance t corresponds to a user u′ and item v′ that have known ratings in rating matrix R. Specifically, the data instance t contains a triplet (d.sub.U(u′), d.sub.v(v′), R(u′,v′)) that includes user descriptors d.sub.U(u′) of user u′, item descriptors d.sub.v(v′) of item v′ that are both identified by the feature identification module 225, and the known rating value R(u′,v′) for the user and item. The relationship between users, as represented by the set of user descriptors, items, as represented by the set of item descriptors, and ratings can be learned from the collection of data instances in the training data store 265.” In paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265.” In paragraph [0065]: “By using neural network models to generate the latent user vector and the latent item vector, the training module 230 can construct a predictive model that can incorporate various types of user and item information, such as user characteristics in the form of user content vectors, and item characteristics in the form of item content vectors, into the model for rating prediction.” In paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The use of descriptors during training to generated a predictive model for a predicted rating with a combined vector of Volkovs is the wherein in the output feature vector transformation step, for the output data sample that is not the provider training sample, the provider machine learning model which is learned completely is used to transform the output data sample into the corresponding output feature vector respectively.)

Regarding claims 4, and 34, taking claim 34 as exemplary:
Volkovs and McMahon teaches the method and device of claims 2 and 32 as claimed and specified above.
And Volkovs shows “wherein in the output feature vector transformation step, for the output data sample, after the learning process of the provider machine learning model is completed, that is not the provider training sample, the provider machine learning model is used to transform the output data sample into the corresponding output feature vector respectively.” (Paragraph [0075]: “Thus, the prediction module 235 can determine predictions in real-time for new users or items by identifying relevant descriptors for the new users or items, and applying a forward-pass through the neural network models to generate the latent user vector and latent item vectors without the need for re-training the models. Moreover, the prediction module 235 can continuously update predictions as existing users and items interact with the online system 110 by re-generating the user and item descriptors for the users and items and applying the predictive models to the updated descriptors.” In paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The re-generating of user and item descriptors based on interactions and then continuing to update the predictive model of Volkovs is the for the output data sample that is not the provider training sample, after the learning process of the provider machine learning model is completed, the provider machine learning model is used to transform the output data sample into the corresponding output feature vector respectively.)

Regarding claim 6:
Volkovs and McMahon teaches the method of claim 2 as claimed and specified above.
But Volkos does not appear to explicitly recite “wherein the method is performed by the provider, and the method further comprises: (d) providing the exchange samples to the acquirer for being applied to the machine learning; or, the method is performed by a third party other than the provider and the acquirer, and respective feature of the provider training sample and/or the output data sample is subjected to a hash transformation, and the method further comprises: (d) providing the exchange samples to the acquirer for being applied to the machine learning; or, the method is performed by the acquirer, and the provider training sample and/or the output data sample is encrypted, wherein the acquirer decrypts the encrypted provider training sample and/or the encrypted output data sample and performs steps (a) and (b), by calling a service provided by the third party other than the provider and the acquirer.”
However, McMahon teaches “wherein the method is performed by the provider, and the method further comprises: (d) providing the exchange samples to the acquirer for being applied to the machine learning; or, the method is performed by a third party other than the provider and the acquirer, and respective feature of the provider training sample and/or the output data sample is subjected to a hash transformation, and the method further comprises: (d) providing the exchange samples to the acquirer for being applied to the machine learning; or, the method is performed by the acquirer, and the provider training sample and/or the output data sample is encrypted, wherein the acquirer decrypts the encrypted provider training sample and/or the encrypted output data sample and performs steps (a) and (b), by calling a service provided by the third party other than the provider and the acquirer.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” –  the use of data from third parties and underwriting parties of McMahone for training and augmenting of McMahone is the wherein the method is performed by the provider, and the method further comprises: (d) providing the exchange samples to the acquirer for being applied to the machine learning. Note that the claim is written in the alternative and not all the steps (i.e. “or, the method is performed by a third party other than the provider and the acquirer, and respective feature of the provider training sample and/or the output data sample is subjected to a hash transformation, and the method further comprises: (d) providing the exchange samples to the acquirer for being applied to the machine learning; or, the method is performed by the acquirer, and the provider training sample and/or the output data sample is encrypted, wherein the acquirer decrypts the encrypted provider training sample and/or the encrypted output data sample and performs steps (a) and (b), by calling a service provided by the third party other than the provider and the acquirer” needs to be explicitly recited by the reference in order for teaching by the reference to be satisfied.)

Regarding claims 7, and 37, taking claim 37 as exemplary:
Volkovs and McMahon teaches the method and device of claims 1 and 31 as claimed and specified above.
And Volkovs shows “wherein in the output feature vector transformation step, inputting each output data sample into the provider machine learning model and using an intermediate result of the provider machine learning model for the each output data sample as the output feature vector corresponding to the each output data sample.” (Paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” And in paragraph [0075]:  “Thus, the prediction module 235 can determine predictions in real-time for new users or items by identifying relevant descriptors for the new users or items, and applying a forward-pass through the neural network models to generate the latent user vector and latent item vectors without the need for re-training the models. Moreover, the prediction module 235 can continuously update predictions as existing users and items interact with the online system 110 by re-generating the user and item descriptors for the users and items and applying the predictive models to the updated descriptors.” – The combined vector of Volkovs is the intermediate results of the provider machine learning model with the item and user vectors being the output data samples input. The broadest reasonable interpretation of intermediate results of Volkos is where any result is in between any step and can be changed at any point. Volkos shows this by showing that the results can be changed through updates to learning.)

Regarding claim 8:
Volkovs and McMahon teaches the method of claim 1 as claimed and specified above.
And Volkovs shows:
“wherein the provider machine learning model is based on a deep neural network algorithm,” (Paragraph [0063]: “In general, the neural network models may be structured as feed-forward networks, such as artificial neural networks (ANN), convolutional neural networks (CNN), deep neural networks (DNN), and/or recurrent networks, such as long short-term memory networks (LSTM), bi-directional recurrent networks, deep bi-directional recurrent networks, and the like.” – The deep neural network of Volkovs is the deep neural network.)
“and in step (b), using node values of a middle layer and/or a output layer of the provider machine learning model for each output data sample as the output feature vector corresponding to the each output data sample.” (Paragraph [0067]: “FIG. 5 shows an example predictive model, in accordance with an embodiment. As shown in FIG. 5, the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model. Similarly, the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model. The latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u.” – The use of neural network models to produce vectors that are combined for a predictive model is the use of an output layer and the values of the output layer for a provider machine learning model.)

Regarding claims 11, and 41, taking claim 41 as exemplary:
Volkovs and McMahon teaches the method and device of claims 1 and 31 as claimed and specified above.
And Volkovs shows:
“wherein when the set of the computer executable instructions is executed by the processor, a following step is further performed prior to the provider machine learning model obtaining step: an acquisition step, for acquiring the identifiers of at least one portion of the data samples from the acquirer and labels, with respect to a problem of a machine learning target, of the at least one portion of the data samples from the acquirer,” (Paragraph [0005]: “Additionally, the neural network models that generate the latent vectors may be jointly trained using prior preference information to generate latent vectors for which the mathematical formula generates the preference information.” In paragraph [0060]: “Specifically, the training data store 265 contains a set of multiple data instances T, in which each data instance t corresponds to a user u′ and item v′ that have known ratings in rating matrix R. Specifically, the data instance t contains a triplet (d.sub.U(u′), d.sub.v(v′), R(u′,v′)) that includes user descriptors d.sub.U(u′) of user u′, item descriptors d.sub.v(v′) of item v′ that are both identified by the feature identification module 225, and the known rating value R(u′,v′) for the user and item. The relationship between users, as represented by the set of user descriptors, items, as represented by the set of item descriptors, and ratings can be learned from the collection of data instances in the training data store 265.” In paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265. The machine-learned model can be represented as a function g(d.sub.U(u), d.sub.v(v); θ) that maps the user and item descriptors to the rating estimate S(u, v) for user u and item v. In general, the machine-learned model may be a parametric model in which one or more parameters θ specify the relationship between the set of user and item descriptors, and the rating for the user and item.” And in paragraph [0075]: “Thus, the prediction module 235 can determine predictions in real-time for new users or items by identifying relevant descriptors for the new users or items, and applying a forward-pass through the neural network models to generate the latent user vector and latent item vectors without the need for re-training the models. Moreover, the prediction module 235 can continuously update predictions as existing users and items interact with the online system 110 by re-generating the user and item descriptors for the users and items and applying the predictive models to the updated descriptors.” – The known ratings and specified relationships used for training, and the retraining of Volkovs is the acquiring the identifiers of at least one portion of the data samples from the acquirer and labels, with respect to a problem of a machine learning target, of the at least one portion of the data samples from the acquire. The rating is the machine learning target.)
“and in the provider machine learning model obtaining step, acquiring at least one part of the data samples having the identifiers acquired in the acquisition step among the data samples of the provider, combining each data sample among the at least one part of the data samples with the label corresponding to the identifier of the each data sample into a provider training sample,” (Paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265. The machine-learned model can be represented as a function g(d.sub.U(u), d.sub.v(v); θ) that maps the user and item descriptors to the rating estimate S(u, v) for user u and item v. In general, the machine-learned model may be a parametric model in which one or more parameters θ specify the relationship between the set of user and item descriptors, and the rating for the user and item.” And in paragraph [0075]: “Thus, the prediction module 235 can determine predictions in real-time for new users or items by identifying relevant descriptors for the new users or items, and applying a forward-pass through the neural network models to generate the latent user vector and latent item vectors without the need for re-training the models. Moreover, the prediction module 235 can continuously update predictions as existing users and items interact with the online system 110 by re-generating the user and item descriptors for the users and items and applying the predictive models to the updated descriptors.” – The known ratings and specified relationships used for training, and the retraining of Volkovs is the acquiring at least one part of the data samples having the identifiers acquired in the acquisition step among the data samples of the provider, combining each data sample among the at least one part of the data samples with the label corresponding to the identifier of the each data sample into a provider training sample.)
“and training the provider machine learning model according to a supervised machine learning algorithm based on a set of the provider training samples.” (Paragraph [0061]: “The training module 230 constructs the machine-learned models based on the training data store 265. The machine-learned model can be represented as a function g(d.sub.U(u), d.sub.v(v); θ) that maps the user and item descriptors to the rating estimate S(u, v) for user u and item v. In general, the machine-learned model may be a parametric model in which one or more parameters θ specify the relationship between the set of user and item descriptors, and the rating for the user and item.” And in paragraph [0075]: “Thus, the prediction module 235 can determine predictions in real-time for new users or items by identifying relevant descriptors for the new users or items, and applying a forward-pass through the neural network models to generate the latent user vector and latent item vectors without the need for re-training the models. Moreover, the prediction module 235 can continuously update predictions as existing users and items interact with the online system 110 by re-generating the user and item descriptors for the users and items and applying the predictive models to the updated descriptors.” – The use of known ratings and specified relationships used for training, and the retraining of Volkovs is training the provider machine learning model according to a supervised machine learning algorithm based on a set of the provider training samples.)

Regarding claim 12:
Volkovs and McMahon teaches the method of claim 11 as claimed and specified above.
But Volkovs does not appear to explicitly recite “wherein the exchange samples are applied by the acquirer to the machine learning with respect to the machine learning target.”
However, McMahon teaches “wherein the exchange samples are applied by the acquirer to the machine learning with respect to the machine learning target.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” – The use of third party information and underwriting parties to influence or augment results of ensemble models and for training of McMahone is the exchange samples are applied by the acquirer to the machine learning with respect to the machine learning target.)

Regarding claim 39:
Volkovs and McMahon teaches device of claim 32 as claimed and specified above.
But Volkos does not appear to explicitly recite “wherein a machine learning algorithm used to obtain the provider machine learning model in the provider machine learning model obtaining step is the same as the machine learning algorithm used by the acquirer to obtain the acquirer machine learning model.”
However, McMahon teaches “wherein a machine learning algorithm used to obtain the provider machine learning model in the provider machine learning model obtaining step is the same as the machine learning algorithm used by the acquirer to obtain the acquirer machine learning model.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” – The use of third party information and underwriting parties to influence or augment results of ensemble models and for training of McMahone is the wherein a machine learning algorithm used to obtain the provider machine learning model in the provider machine learning model obtaining step is the same as the machine learning algorithm used by the acquirer to obtain the acquirer machine learning model because the same ensemble model of McMahon is used for acquiring data from third and underwriting parties.)

Regarding claim 40:
Volkovs and McMahon teaches device of claim 31 as claimed and specified above.
But Volkovs does not appear to explicitly recite “wherein the exchange sample is able to be combined, by the acquirer, with a local data sample corresponding to the exchange sample for being applied to the machine learning.”
However, McMahon teaches “wherein the exchange sample is able to be combined, by the acquirer, with a local data sample corresponding to the exchange sample for being applied to the machine learning.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” – The use of third party information and underwriting parties to influence or augment results of ensemble models and for training of McMahon is the wherein the exchange sample is able to be combined, by the acquirer, with a local data sample corresponding to the exchange sample for being applied to the machine learning because augmenting is combining with a local data sample. The broadest reasonable interpretation of local data sample includes any sample resided with the model and the broadest reasonable interpretation of combining includes anything that combines with data for the model. McMahon teaches combining with local data through use of third party information and underwriting parties to influence or augment results of ensemble models and for training.)

Regarding claim 44:
Volkovs and McMahon teaches device of claim 41 as claimed and specified above.
But Volkovs does not appear to explicitly recite “wherein the acquisition step further comprises acquiring a label generation time corresponding to the label, and in the provider machine learning model obtaining step, acquiring at least one part of the data samples, which have the identifiers acquired in the acquisition step and whose generation time is earlier than for corresponding label generation time, among the data samples of the provider, and combining each data sample among the at least one part of the data samples with the label corresponding to the identifier of the each data sample into the provider training sample.”
However, McMahon teaches “wherein the acquisition step further comprises acquiring a label generation time corresponding to the label, and in the provider machine learning model obtaining step, acquiring at least one part of the data samples, which have the identifiers acquired in the acquisition step and whose generation time is earlier than for corresponding label generation time, among the data samples of the provider, and combining each data sample among the at least one part of the data samples with the label corresponding to the identifier of the each data sample into the provider training sample.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” – The use of third party information and underwriting parties to influence or augment results of ensemble models and for training including that of historical data of McMahone is the acquiring a label generation time corresponding to the label, and in the provider machine learning model obtaining step, acquiring at least one part of the data samples, which have the identifiers acquired in the acquisition step and whose generation time is earlier than for corresponding label generation time, among the data samples of the provider, and combining each data sample among the at least one part of the data samples with the label corresponding to the identifier of the each data sample into the provider training sample.)

Regarding claim 45:
Volkovs and McMahon teaches the device of claim 31 as claimed and specified above.
But Volkovs does not appear to explicitly recite “wherein in the exchange sample generation step, combining the transformed output feature vector, the corresponding identifier, and a corresponding output data sample generation time into the exchange sample.”
However, McMahon teaches “wherein in the exchange sample generation step, combining the transformed output feature vector, the corresponding identifier, and a corresponding output data sample generation time into the exchange sample.” (Paragraph [0032]: “Datasets as well as sub-datasets or feature sets within each dataset may be created from each of the training data retrieved from the underwriting parties including disparate kinds of data and features, some of which may overlap and/or differ in formats, step 104. Learning techniques are selected for each of the plurality of datasets by a modeling engine, step 106. Choices include, but are not limited to support vector machines (SVMs), tree-based techniques, artificial neural networks, random forests and other supervised or unsupervised learning algorithms.” And in paragraph [0041]: “The insurance application data from a query may be entered into each of the models in the ensemble of models to provide an outcome prediction. The outcome prediction may include outcome variables associated with mortality, morbidity, health, policy lapse, and credit and fraud risks, or suitability for marketing campaigns. In addition, third party and public information may be collected from third party server 222, third party server 224 and third party server 226 and used to influence or augment results of the ensemble of models. Third party information may include prescription history, consumer purchasing data, and credit data. Public information includes for example, “hits” associated with applicants' names on the Internet, driving records, criminal records, birth, marriage and divorce records, and applicants' social network profiles (e.g., LinkedIn, Facebook, Twitter, etc.). Alternatively, one or more of the third party and public information may be included in the data stored in underwriting databases 210, 212, and 214 and included in the generation of the ensemble model.” – The use of third party information and underwriting parties to influence or augment results of ensemble models and for training including that of historical data of McMahone is the wherein in the exchange sample generation step, combining the transformed output feature vector, the corresponding identifier, and a corresponding output data sample generation time into the exchange sample because the data exchanged through third parties and underwriting parties includes historical data which includes generation time.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le (US PGPUB 2015/0220833 A1) teaches the combining of vectors of claims 1, 31, and 46 in paragraph [0012] through the combining of vector representation of word sequences for a neural network system through the use of a combining layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/               Primary Examiner, Art Unit 2124